UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 4, 2010 BLACKROCK KELSO CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-33559 20-2725151 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification Number) 40 East 52nd Street New York, NY 10022 (Address of principal executive offices) (212) 810-5800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that the underwriters of its recent public offering of common stock have fully exercised their over-allotment option and have purchased an additional 900 thousand shares of the Company's common stock at a price of $11.95 per share.The over-allotment option was granted in connection with the Company's previously announced public offering of 6 million shares of common stock completed on October 22, 2010.With the exercise of the over-allotment option, a total of 6.9 million shares of common stock were sold in the offering.The Company raised approximately $78.7 million in net proceeds after deducting underwriting discounts and commissions. The Company expects to use the net proceeds of this offering to make investments in portfolio companies, repay indebtedness owed under its credit facility, and for general corporate purposes. The information disclosed under this Item 8.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description Press Release dated November 4, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLACKROCK KELSO CAPITAL CORPORATION Date:November 4, 2010 By: /s/ Frank D. Gordon Name: Frank D. Gordon Title: Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated November 4, 2010
